446 F.3d 922
Sandra PADILLA; Victor Sanchez; Rosa Andrade, Plaintiffs-Appellants,v.Rosalyn LEVER, in her official capacity as Registrar of Voters, Orange County Registration and Elections Department; Suzanne Slupsky, in her official capacity as Assistant Registrar of Voters, Orange County Registration and Elections Department, Defendants-Appellees, andVivian Martinez, Defendant.
No. 03-56259.
United States Court of Appeals, Ninth Circuit.
April 20, 2006.

Thomas A. Saenz, Esq., Steven J. Reyes, Esq., Mexican American Legal Defense & Educational Fund (MALDEF) Voting Rights Attorney, Los Angeles, CA, for Plaintiffs-Appellants.
Benjamin P. De Mayo, Esq., Wendy J. Phillips, Esq., Orange County Counsel's Office Hall of Administration, Santa Ana, CA, for Defendants-Appellees.
Michael Strumwasser, Esq., Strumwasser & Woocher, Santa Monica, CA, for Defendant.
Before SCHROEDER, Chief Judge.

ORDER

1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to this court or any district court of the Ninth Circuit, except to the extent adopted by the en banc court.